Case: 1:18-cv-07252 Document #: 20 Filed: 01/22/19 Page 1 of 4 PageID #:122



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

RED LABEL MUSIC PUBLISHING, INC., an               )
Illinois corporation; and RENAISSANCE              )
MARKETING CORPORATION, an Illinois                 )
corporation,                                       )    Case No. 1:18-cv-07252
                                                   )
                        Plaintiffs,                )    Honorable Judge Virginia M. Kendall
v.                                                 )
                                                   )    Magistrate Judge Jeffrey Cole
CHILA PRODUCTIONS; RICHARD                         )
LENKOV; SCOTT PRESTIN; ’85 BEARS                   )   JURY DEMANDED
DOCUMENTARY, LLC, an Illinois limited              )
liability company; WINDOW TO THE                   )
WORLD COMMUNICATIONS, INC., an                     )
Illinois not-for-profit corporation, d/b/a WTTW    )
TV; THE PUBLIC BROADCASTING                        )
SERVICE; UNITED CONTINENTAL                        )
HOLDINGS INC., a Delaware corporation;             )
AMAZON.COM, INC., a Delaware                       )
corporation; IMDB.COM, INC., a Delaware            )
corporation; APPLE INC., a California              )
corporation; GOOGLE LLC, a Delaware                )
limited liability company; FANDANGO                )
MEDIA, LLC, a Virginia limited liability           )
company; MICROSOFT CORPORATION, a                  )
Washington corporation; and AC JV, LLC, a          )
Delaware limited liability company, doing          )
business as FATHOM EVENTS,                         )
                                                   )
                        Defendants.                )


                     PLAINTIFFS’ INITIAL STATUS REPORT

       Plaintiffs, Red Label Music Publishing, Inc., an Illinois corporation and

Renaissance Marketing Corporation, an Illinois corporation (collectively “Plaintiffs”), by

their attorneys, Gregg I. Minkow and Samuel G. Levin, as and for Plaintiffs’ Initial Status

Report, state as follows:




                                            1
Case: 1:18-cv-07252 Document #: 20 Filed: 01/22/19 Page 2 of 4 PageID #:123



        1.        Attorneys of record: Gregg I. Minkow (Plaintiffs’ lead counsel) and

Samuel G. Levin (Plaintiffs’ counsel). No Defendants have yet filed appearances,

although most have submitted waivers of service of summons, and those have been filed

with the Clerk.

        2.        Basis for federal jurisdiction: This Court has federal question jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1338(a), and personal jurisdiction under the Illinois

Long-Arm Statute (735 ILCS 5/2-209) based variously on the parties being resident in or

maintaining offices in Illinois, committing in Illinois the acts alleged to comprise

infringement, purposely directing their respective infringing activities to audiences within

Illinois, and causing injury to the Plaintiffs and their copyrights which foreseeably would

be suffered in Illinois.

        3.        Plaintiffs’ Claims: Red Label Music Publishing, Inc. owns the copyrights

in the words, music, sound recording, and music video known as the “Super Bowl

Shuffle” (also referred to as the “Shuffle”), and Renaissance Marketing Corporation is

Red Label’s licensing agent. Red Label and Renaissance claim that Chila Productions,

Richard Lenkov and Scott Prestin, as producers of the film “’85: The Greatest Team in

Football History” (the “85 Bears Film”), and ‘85 Bears Documentary, LLC, shown in the

credits as the film’s author, infringed the Shuffle copyrights by including in the film

substantial portions of the Shuffle, and then reproducing, selling, distributing, performing

and displaying the Shuffle segments as part of the film, without a license, as well as

arranging for others to do so. The Plaintiffs also claim that Chicago television station

WTTW, Channel 11, the Public Broadcasting Service network (“PBS”), United

Continental airlines, Amazon.Com, Inc., IMDb.Com, Inc., Apple Inc., Google LLC,




                                                2
Case: 1:18-cv-07252 Document #: 20 Filed: 01/22/19 Page 3 of 4 PageID #:124



Fandango Media, LLC, and Microsoft Corporation, AC JV, LLC (doing business as

Fathom Events), marketed, sold, and/or otherwise caused copies of the Shuffle segments,

within the ’85 Bears Film, film, to be made, displayed or performed variously through

online sales and rentals, in-flight entertainment, and in over 200 movie theaters

throughout the U.S.

        4.      Status of Service: All Defendants have been served or waived service

except for Apple Inc. and Fandango Media, LLC, whom the Plaintiffs are in the process

of serving.

        5.      Principal legal issues: While none of the Defendants has yet appeared, it

is common for copyright infringement defendants to allege fair use or lack of personal

jurisdiction, and the Plaintiffs will contest any such purported defenses if raised.

        6.      Principal Factual Issues: The extent to which the various Defendants

made sales or provided access, and profited from the acts alleged to comprise

infringement either through sales, rentals, advertising income, or otherwise, as those have

a bearing on Plaintiffs’ damages.

        7.      Jury Trial: Plaintiffs have made a jury demand.

        8.      Discovery Conducted: No formal discovery has been conducted as yet.

However, Plaintiffs included with each request for a waiver of service a letter requesting

voluntary disclosure of revenue and profits from the film in order to ascertain whether

certain Defendants need to remain in the case in order for Plaintiffs to obtain complete

relief as a practical matter.

                Discovery Planned: Interrogatories, document production, requests to

admit facts and genuineness of documents, and depositions are anticipated.




                                              3
Case: 1:18-cv-07252 Document #: 20 Filed: 01/22/19 Page 4 of 4 PageID #:125



       9.      Proposed Discovery Plan:

               i.        Mandatory Initial Discovery Pilot Project (MIDP) initial

disclosures within 30 days after first responsive pleading is filed.

               ii.       Further written discovery to be issued within 30 days thereafter.

               iii.      Fact discovery to be completed by June 30, 2019.

               v.        Expert discovery to be completed by September 30, 2019.

               vi.       Dispositive motions to be filed by November 30, 2019.


       10.     Ready for Trial: Parties should be ready for trial lasting approximately

one (1) week by the end of March 2020, to allow time for ruling on dispositive motions.

       11.     Consent to Proceed Before a Magistrate Judge: As no Defendants have

yet appeared, consideration of unanimous consent to proceeding before the Magistrate

Judge for all purposes is not yet under discussion.

       12.     Status of Settlement Discussions: Settlement discussions have commenced

with the producers and author of the film but are in their early stages. Plaintiffs request a

settlement conference.

January 22, 2019

Gregg I. Minkow (Atty. ID: 6181058)                RED LABEL MUSIC PUBLISHING,
Minkow & Bergman, LLC                              INC., et al., Plaintiffs
123 N. Wacker Drive, Suite 250
Chicago, IL 60606
Phone: 847-489-6999                                By: _____s/Gregg I. Minkow________
Email: gminkow@minkowbergman.com                                Their Attorney

Samuel G. Levin (Atty. ID: 6190408)
Law Office of Samuel G. Levin
123 N. Wacker Drive, Suite 250
Chicago, IL 60606
Phone: 708-646-3326
Email: samlevinlaw@gmail.com



                                               4
